DETAILED ACTION
	This is the first Office action on the merits of Application No. 16/644,550.  The preliminary amendment filed on March 5, 2020 has been entered.  Claims 1-8 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 5, 2020 and March 11, 2021 have been considered by the examiner.

Drawings
The drawings received on March 5, 2020 are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 11, the singular “input plate” is vague since two input plates are recited in line 3 of the claim.  It is suggested that “the input plate includes” should be changed to --the input plates include--, similar to the recitation in line 10 of claim 3.
In claim 4, line 7, the singular “second retaining window” is vague since a plurality of second retaining windows are recited in line 8 of claim 3. The claim does not particularly point out that each of the second retaining windows is formed in a corresponding one of the protrusions.
In claim 7, line 11, the singular “retaining window” is vague since a plurality of retaining windows are recited in line 3 of claim 6. The claim does not particularly point out that each of the retaining windows is formed in a corresponding one of the protrusions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/208767 A1 (Yoshikawa) in view of JP 2017-110788 A (Kobayashi).  
US 2018/0244663 A1 cited by Applicant is an English language equivalent of the Yoshikawa reference.  The examiner has made of record an English language machine translation of the DE 102016122463 A1 which is a family member of the Kobayashi reference. 
Regarding claim 1, Yoshikawa discloses a damper device (10 in Figs. 1-3) including: a plurality of rotating elements including an input element (11) to which torque from an engine (EG) is transmitted, and an output element (15); a plurality of first elastic bodies (SP1, SP2) that each transmit torque between the input element and the output element; and a rotary inertia mass damper (20) having a mass body (25) that rotates in accordance with relative rotation between a first rotating element (15) that is any of the plurality of rotating elements and a second rotating element (11) that is different from the first rotating element, the damper device comprising: a plurality of second elastic bodies (SPi) that act in parallel with the plurality of first elastic bodies when torque transmitted between the input element and the output element is greater than or equal to a predetermined value (see paragraph [0029] lines 5-15 of US 2018/0244663 A1), wherein the rotary inertia mass damper has a planetary gear (21) including a sun gear (15t) that rotates as a unit with the first rotating element (15), a carrier (111, 112) that rotatably supports a plurality of pinion gears (23) and that rotates as a unit with the second rotating element (11), and a ring gear (25) that meshes with the plurality of pinion gears and that serves as the mass body, and the plurality of second elastic bodies (SPi) are located at a different position than the plurality of first elastic bodies (SP1, SP2) in a radial direction of the rotating elements. 
Yoshikawa differs from the device of claim 1 in that the plurality of second elastic bodies (SPi) are not circumferentially aligned with the plurality of pinion gears (23), i.e., the plurality of second elastic bodies (SPi) are located at a different position than the plurality of pinion gears (23) in a radial direction of the rotating elements.
Kobayashi discloses a similar a damper device (2, see Fig. 2 and paragraph [0028] of the translation) including: a plurality of rotating elements including an input element (4) to which torque from an engine (1) is transmitted, and an output element (5); a plurality of first elastic bodies (6) that each transmit torque between the input element and the output element; and a rotary inertia mass damper (7, see Figs. 1-4 and paragraph [0029] of the translation) having a mass body (8) that rotates in accordance with relative rotation between a first rotating element (4) that is any of the plurality of rotating elements and a second rotating element (5) that is different from the first rotating element, wherein the rotary inertia mass damper has a planetary gear (7) including a ring gear (9) that rotates as a unit with the first rotating element (4), a carrier (11) that rotatably supports a plurality of pinion gears (10) and that rotates as a unit with the second rotating element (5), and a sun gear (8) that meshes with the plurality of pinion gears (10) and that serves as the mass body. 
Kobayashi teaches arranging the elastic bodies (6) so as to be circumferentially aligned with the plurality of pinion gears (10) in order to reduce the radial size of the damper. See lines 374-376 at the top of page 10 of the translation. Since Kobayashi is from the same field of endeavor of torsion dampers as Yoshikawa, the purpose of Kobayashi would have been recognized in the pertinent art of Yoshikawa. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange the plurality of pinion gears (23) of Yoshikawa so as to be circumferentially aligned with either the first elastic bodies (SP1, SP2) or the second elastic bodies (SPi) in order to reduce the radial size of the damper in view of the teaching of Kobayashi. Selection of the circumferential alignment of the pinions with the second elastic bodies as one of only two possibilities would have been obvious to the person of ordinary skill. 
Regarding claim 8, the output element (15) of Yoshikawa is operatively coupled to an input shaft (IS) of a transmission (TM). See Fig. 1 and paragraph [0022] lines 14-16 of US 2018/0244663 A1.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa and Kobayashi as applied to claim 1 above, and further in view of US 7,267,211 B2 (Yamashita).
In the damper device of Yoshikawa as modified in view of Kobayashi the plurality of second elastic bodies (SPi) are circumferentially aligned with the plurality of pinion gears (23) and inward of the ring gear (25) in the radial direction, but at a location inward of the plurality of first elastic bodies (SP1, SP2) in the radial direction rather than outward of the plurality of first elastic bodies as recited in claim 2.  
Yamashita shows a similar damper device including a plurality of second elastic bodies (15) that act in parallel with a plurality of first elastic bodies (11) when torque transmitted between an input element (10) and an output element (30 or 50) is greater than or equal to a predetermined value (see column 8, lines 37-46). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange the second elastic bodies (SPi) of Yoshikawa as modified in view of Kobayashi so as to be disposed at a location radially outward of the plurality of first elastic bodies (SP1, SP2) in view of the suggestion of Yamashita that in a damper having radially inner and radially outer elastic bodies the radially outer elastic bodies can operate in parallel with the radially inner elastic bodies when torque transmitted between the input element and the output element is greater than or equal to a predetermined value and since the reversal of the relative radial position of the first and second elastic bodies does not lead to any unexpected result.
   Regarding claim 3, in the damper device of Yoshikawa as modified in view of Kobayashi and Yamashita the first rotating element is the output element (15) and includes one output plate (15), the second rotating element (11) is the input element and includes two input plates (111, 112) that face each other in an axial direction of the damper device and that are coupled together via a coupling member (rivets, see paragraph [0031] lines 1-7 of US 2018/0244663 A1) in such a manner as to sandwich the output plate between the two input plates (as best seen in Fig. 2), the output plate includes: a sun gear (15t) formed on an outer perimeter of the output plate (see paragraph [0045] lines 1-3 of US 2018/0244663 A1); a plurality of first retaining windows (15wo) that are circumferentially spaced from each other and that individually retain the first elastic bodies (SP1, SP2); and a plurality of second retaining windows (15wi) that individually retain the second elastic bodies (SPi), the input plates (111, 112) include: a plurality of first holding windows (111wo, 112wo) that are circumferentially spaced from each other and that each hold a corresponding one of the first elastic bodies (SP1, SP2); a plurality of pinion-gear supporting portions (115f, 116f best seen in Fig. 4) that individually support either ends of pinion shafts (24) inserted through the pinion gears (23); and a plurality of second holding windows (111wi, 112wi) each holding a corresponding one of the second elastic bodies (SPi), and outer perimeter portions of the input plates (111, 112) are formed in an annular shape to have the plurality of pinion-gear supporting portions (115f, 116f) and a portion (the portions radially inward of the axially extending portions 115a, 116a) that is located outward of the plurality of second holding windows (111wi, 112wi) in the radial direction, the outer perimeter portions being offset in the axial direction from inner perimeter portions including the first and second holding windows so as to be away from the output plate, the outer perimeter portions connecting to the inner perimeter portions via endless joint portions (115a, 116a) that extend along the plurality of pinion-gear supporting portions and the plurality of second holding windows.
When Yoshikawa is modified in view of Kobayashi and Yamashita the plurality of second retaining windows (15wi) would each be located outward of a corresponding one of the first retaining windows (15wo) in the radial direction, the plurality of second holding windows (111wi, 112wi) would each be formed between circumferentially adjacent ones of the pinion-gear supporting portions (115f, 116f) in such a manner as to be located outward of a corresponding one of the first holding windows (111wo, 112wo) in the radial direction, and the plurality of second holding windows (111wi, 112wi) would have a circumferential length5PRELIMINARY AMENDMENTAttorney Docket No.: Q253245 Appln. No.: National Stage Entry of PCT/JP2018/042086greater than that of the second elastic bodies (SPi).

Allowable Subject Matter
Claims 4 and 7 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or make obvious a damper device as set forth in claim 4 wherein the output plate includes a plurality of protrusions that are circumferentially spaced from each other and that protrude outward in the radial direction from an outer perimeter portion of the output plate and the second retaining windows are formed in the protrusions.
The prior art also does not disclose or make obvious a damper device as set forth in claim 5 wherein the first rotating element is the intermediate element. Yoshikawa discloses intermediate elements 12, the first elastic bodies include a plurality of input elastic bodies SP1 that each transmit torque between the input element 11 and the intermediate element 12 and a plurality of output elastic bodies SP2 that each transmit torque between the intermediate element 12 and the output element 15. Claim 5 depends from claim 1 which requires “a sun gear that rotates as a unit with the first rotating element”. In Yoshikawa the first rotating element is not the intermediate element 12, it is instead the output element 15 which rotates as a unit with the sun gear 15t. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0072346 A1 discloses several embodiments of a damping arrangement including two torsional vibration dampers 58, 58’, a planetary transmission arrangement 50 and a supplementary mass 84.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656